NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERESA CHIPMAN,                                 No.    17-35797

                Plaintiff-Appellant,            No. 3:16-CV-01856-BR

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                            Submitted March 27, 2019**

Before:      FARRIS, O’SCANNLAIN, and TROTT, Circuit Judges.

      Teresa Jeanne Chipman appeals pro se the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Titles II and XVI of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The ALJ did not err in applying the “closely approaching advanced age”

category at Step Five of the sequential analysis. Although Chipman would attain

“advanced age” within months of the hearing before the ALJ, the ALJ was not

required to use this category when considering Chipman’s application. See

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

Rather, the ALJ was required to “consider whether to use the older age category

after evaluating the overall impact of all the factors of [Chipman’s] case.” 20

C.F.R. § 404.1563(b). The ALJ fulfilled this obligation by acknowledging

Chipman was in the borderline range for these age categories and “note[d] that the

vocational expert identified at the hearing that the claimant has transferable skills

from her past relevant work to other jobs,” thus considering the effect of the other

factors included in the grids. See id. Because Chipman had transferable skills, the

ALJ would have found her “not disabled” under the grids whether she was

classified as a person of advanced age or closely approaching advanced age. See 20

C.F.R. Pt. 404, Subpt. P, App. 2, Table No. 2; Lockwood, 616 F.3d at 1071-72. The

ALJ was not required to make any additional findings concerning why she

declined to evaluate Chipman under the advanced age category. See Lockwood,
616 F.3d at 1073.




                                           2
      The ALJ provided specific, clear, and convincing reasons for discounting

Chipman’s testimony, including evidence that she left her last position for reasons

unrelated to her medical conditions, a lack of supporting objective medical

evidence, and inconsistencies between her alleged limitations and daily activities.

See Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001); Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); Molina v. Astrue, 674 F.3d
1104, 1112 (9th Cir. 2012). In relying on Chipman’s daily activities as grounds for

discounting her testimony, the ALJ was not required to find those activities were

comparable to activities performed during full-time working. While an ALJ “may

discredit a claimant's testimony when the claimant reports participation in

everyday activities indicating capacities that are transferable to a work setting,” an

ALJ may also discredit claimant testimony based on daily activities “to the extent

that they contradict claims of a totally debilitating impairment,” even if “those

activities suggest some difficulty functioning.” See Molina, 674 F.3d at 1113

(citations omitted). Any error by the ALJ in citing Chipman’s receipt of

unemployment benefits as grounds to reject her testimony was harmless in light of

the other clear and convincing reasons the ALJ provided. See Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161-62 (9th Cir. 2008).

      The ALJ did not err in assigning little weight to the controverted opinion of

Chipman’s treating physician, Dr. Machado. The ALJ provided specific and


                                          3
legitimate reasons supported by substantial evidence, including inconsistencies

between the opinion and the objective medical evidence, as well as inconsistencies

between the opinion and Chipman’s daily activities. See Trevizo v. Berryhill, 871
F.3d 664, 675 (9th Cir. 2017). Chipman cites to X-ray results indicating she has

arthritis, presumably to argue that this evidence supports Dr. Machado’s opinion

concerning the extent of her limitations. But this evidence does not show the ALJ

erred. It is the province of the ALJ to resolve conflicting medical evidence, and

when evidence lends itself to more than one rational interpretation, the ALJ’s

decision should be upheld. See Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th

Cir. 2008); Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

Because an ALJ need not accept the opinion of a treating physician that lacks

support from clinical findings, Chipman has not demonstrated the ALJ erred. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

      To the extent Chipman seeks to raise additional issues not presented to the

district court, those issues are waived. See Greger v. Barnhart, 464 F.3d 968, 973

(9th Cir. 2006).

      AFFIRMED.




                                          4